Spoffoxd, J.
(Lea, J., dissenting.) The defendant, holding a commission from the late Governor, as Recorder of Mortgages for the parish of Orleansj for two years from the 1st day of March, 1885, has appealled from a judgment ordering him, by peremptory mandamus, to register the bond, and recognize the capacity of the relator, Holmes, who was commissioned by the present Governor on the 18th March, 1856, as “Recorder of Mortgages for the parish of Orleans, vice Emile Wilts, whose term of office has expired by the provisions of an Act entitled “an Act creating a Recorder of Mortgages for the parish of Orleans,” approved March 14th, 1855. The judgment appealed from also condemns the defendant to deliver all the archives of the office of Recorder of Mortgages in his possession to the relator, and to pay the costs of these proceedings.
The relator has moved to dismiss the appeal; the matter in dispute is shown by affidavit to exceed three hundred dollars, and the case is within our appellate jurisdiction.
The controversy turns principally upon the construction of the repealing section of the “ Act creating a Recorder of Mortgages for the parish of Orleans,” approved March 14th, 1855. (Session Acts, p. 821.) Section four declares “ that all law's contrary to the provisions of this Act, and all laws on the same subject matter, except what is contained in the Civil Code and Code of Practice, be repealed.”
The relator contends that, therefore, the statute of March 14th, 1855, abolished the office of Recorder of Mortgages for the city and parish of New Orleans, which had existed at least ever since the 20th March, 1818, (Session Acts, p. 136,) and created a new, distinct and independent office, which has never been filled until the relator was appointed as its first incumbent on the 15th March, 1856.
If this be true, the judgment is clearly wrong in decreeing the defendant to deliver the archives of his extinct office to the incumbent of a new and different office, without any warrant of law'. Eor the Act of March 14th, 1855, upon which the relator bases all his pretensions, insisting that we must shut our eyes to everything else in our voluminous statute books, has declared what shall be done with the important and valuable documents belonging to the office said to have been abolished. If the statute has created a new office, it has left the first incumbent to enter upon a new career, unembarrassed by the custody of ancient records, but with faint lights to guide him.
The first section declares “ that the Governor shall nominate and, by and with the advice and consent of the Senate, appoint a Recorder of Mortgages for the parish of Orleans, who shall hold his office for two years, and until his successor shall be duly appointed and qualified.”
“ Sec. 2. That he shall furnish to the Governor of the State his bond, with one or more securities, to the amount of forty thousand dollars, for the faithful execution of the duties required of him by law, and for the payment of such damages as may be sustained by his failure to discharge such duties.
“Sec. 3. That he is authorized and empowered to appoint a deputy, whose duties shall be the same as those of said Recorders; provided, that he and his sureties shall be responsible for the official acts of said deputy.” Then follows the repealing section already quoted, and this is all.
An interpretation which must lead to consequences both mischievous and absurd is inadmissible, if the statute is susceptible of another interpretation *441whereby such consequences may be avoided. The legislative intention must be honestly sought after and faithfully executed, if not'in conflict with a paramount law. And, in cases like the present, we are authorized to search for that meaning, not merely in the words of the statute itself, but in the subject matter, in the history of the legislation thereupon, in the purpose of the new law, the reason of its enactment, and the evil it sopght to remedy. Ardry v. Ardry, 16 L., 268; Cox v. Williams, 5 N. S., 140.; Commercial Bank v. Foster, 5 An., 516.
The subject matter of the law, then, is not the erection of a new office. Indeed, it seems to imply the recognition of an existing office, whose duties were well known. It does not purport to extinguish that office and to substitute a new and different one. It provides for the mode of appointing an incumbent to fill it at stated intervals, for the mode of giving his bond, and for the appointment of his deputy, whoso duties are to }>e commensurate with his own, but for whose acts he and his sureties are to be responsible. All these sections relate to the officer, not to the office; the office exists independent of the statute; and these simple provisions about the incumbent constitute its whole subject matter.
But the repealing clause is relied upon as accomplishing a great deal more than the statute would have done otherwise.
We take notice that, during the .session of 1855, one hundred and forty other Acts wore passed with the same repealing section.
These Acts were adopted in pursuance of a sj'stem inaugurated at the preceding session of the same General Assembly.
On the 15th March, 1854, was approved the “Act to provide for the revision of the statutes of the State of a general character,” whereby a legislative committee was appointed “to revise the statutes of the State of a general character, to simplify their language, to correct their incongruities, to supply their deficiencies, to arrange them in order, and to 'rodtice them to one connected text, with a view to their adoption as the Revised Statutes of the State.” (Session Acts, p. 57.1
This committee proceeded with more than the usual celerity of codifiers, and the work was prepared in season for the next session. But an obstacle to its adoption as a whole was found in Art. 117 of the Constitution; “The Legislature shall never adopt any system or code of laws by general reference to such system or code of laws, but in all cases shall specify the several provisions of the laws it may enact.” To evade this obstacle, it was proposed to pass the Revised Statutes in detail, with a sweeping repealing clause at the end of each; and, like evasions in general, this seems to have been productive of unforeseen troubles.
But, by this change, the Legislature did not, as contended by the relator’s counsel, abandon their original’purpose of “ revising” the statutes; this is manifest from their own declaration .in the “ Act to regulate and define the duties of the commissioner appointed to revise the statutes of the State, and to fix his compensation ” approved March 15th, 1855, (p. 212). That statute provided that the person selected by the joint committee of the two houses “ to revise the statutes of the State under their supervision and direction, be continued in his functions until the final completion and adoption of the “Revised Statutes” by the .General Assembly and their publication.”
It provided further “ that it shall be his duty- after their adoption and enactment *442by the General Assembly, to compile them into a book, to be called the “ Revised Statutes of Louisiana,” with marginal notes, table of contents and index, similar to the work reported to the Legislature
These matters of history may aid us in arriving at the true meaning of the last section of the statute before us. For we find that the statute contains nothing that is original, except this repealing section.
As already remarked, it introduced no new office unknown to the law before. Jn fact, it is but a grouping together, in one statute, of parts of three pre-exist-ing laws, with very slight changes of phraseology, and no change whatever of substance.
The first section is taken from the Act of March 20th, 1813, p. 136; the second from the Article 3358 of the Civil Code, and the third from the Act of March 7th, 1843, p. 29.
The duties of the office are not described, and therefore do not enter into the “ subject matter;” they are left as they stood before. The original of this office is to be found in the code of 1808, p. 464. The Register of Mortgages at New Orleans was Register for the whole Territory. His duties were prescribed in the old code. By the Act of March 24th, 1810, sec. 25, Sess. Acts, p. —, the duties of this register at New Orleans were reduced almost to those of a register for the county of Orleans merely, the Parish Judges of the parishes where mortgaged property was situated being made recorders of mortgages for their respective parishes.
By the Act of 20th March, 1813, -the term of the incumbent and the mode of appointing him were declared, but no change was made in the nature of the offices. The same term and the same mode of appointment have been re-declared in the Act of 14lh March, 1855, and still no change is made in the office itself or its duties.
By the present code adopted in 1825 (and which is specially reserved as still in force by the repealing clause under consideration) the same office is recognized as then existing, and the duties thereof more distinctly defined than before.
“Art. 3349. There is established in each parish an office for the recording of mortgages, privileges and donations.”
“ Art. 3350. This office is kept in the parish of Orleans by a particular officer called the Recorder of Mortgages.”
“Art.. 3351 et seq. describe the duties of the Recorder of Mortgages for the parish of Orleans.
Art. 3521 of this code constitutes a repealing clause as extensive as the one annexed to (he statute under consideration.
It has not been suggested that the code of 1825, which treats directly of the office itself, extinguished the old office and established a new one.
On the 7th March, 1843, the Act authorizing the appointment of a deputy to the Recorder of Mortgages for the city and parish of New Orleans was passed in the identical terms preserved in the 3d section of the Act of March 14 th, 1855.
This review of the pre-existing legislation relative both to the office and the officer, may also contribute to elucidate the meaning and intent of the Act in question.
By this statute we think the Legislature has merely said: “here is a condensed statement of all the law now in force relative to the mode of appoint*443ment, term of service, amount and conditions of the bond, and appointment, duties of, and responsibility for a deputy, of the Recorder of Mortgages for the parish of Orleans; all else, upon these specified matters, is repealed.”
We cannot fairly infer that an ancient office was thereby abolished and a new one created. The literal terms of the statute do not seem to require such a construction; its history, subject-matter and purpose alike forbid it.
If the-offiee to which Emile Willzw as duly appointed for a term of two years, from the 1st of March, 1855, has not been abolished, there was no vacancy when the relator was appointed to it, nor is there yet.
For, it is inadmissible to say that a person holding an existing office, under a fixed tenure, can be removed, or that his regular term of service can be abridged, by an ordinary act of legislation other than an Act abolishing the office. The mode of removing officers is prescribed by the Constitution.
It is therefore ordered that thf judgment of the District Court be avoided and reversed, that the petition for a mandamus be dismissed, and that the relator pay costs in both courts.